Mb. Chief Justice Quiñones,
after making the foregoing statement of facts, delivered' the opinion of the court.
We accept the findings of fact and the first conclusion of law contained in the judgment appealed from.
Aside from the question raised by the counsel for the defendant company, with, respect to the abandonment of the insurance by- the insured, Bamón Candelario, communicated to the agent' of the said company in Arecibo, Carlos Storer, in a letter of September 9, 1898, and upon which point the evidence introduced by the parties is' of such character that no definite conclusion .can be peached, the fact not only of the failure to pay the semiannual premium when due on September first of the year aforesaid, but the failure of the insured to avail himself of the thirty days granted by the terms of the policy within which to pay the said semiannual *531premium in order that the insurance might be considered as having been renewed for six months longer, it is evident that the said widow and the children of the deceased Cande-lario had no legal ground .upon which to base an action against the company to recover the amount of the insurance.
In accordance with rule 63 of General Orders No. 118 of August 15, 1899, costs should be taxed against the litigants whose demands have been in all things denied.
In view of the legal authorities cited we adjudge that we should affirm, and do affirm, the judgment appealed from and rendered on August 13, 1903, with costs of this appeal against the-appellant.

Affirmed.

Justices Hernández, Figueras, MacLeary, and Wolf concurred.